DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 8, 10-12, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salazar (US 10,160,510).
Salazar discloses an aerodynamic assembly for a bike handlebar, the assembly (106) including two distinct extension devices forming a first left extension device (110, 146, 112 left side, see Fig 9) and a second right extension device (110, 146, 112 right side, see Fig 9), wherein each of the two extension devices comprises: - a first armrest-forming part (110), able to be fastened on a transverse bar (102) of a bike handlebars (100) and that extends longitudinally forwards (see Fig 9), said first armrest forming part (110) having a longitudinal extension (146), perpendicularly past said transverse bar (102), said longitudinal extension (146) terminating in a free open end portion thereof (see Fig 6B), an upper surface of the first armrest-forming part (110) and said corresponding longitudinal extension (146) together forming a receiving surface for a forearm part of a cyclist; and - a second extension forming part (112), fastened, in a removable manner to a corresponding said longitudinal extension (146), projecting from inside said free open end portion thereof (see Fig 6B), the 
Re claim 2, for each of the two extension devices, an upper surface of the second extension-forming part (112) is substantially in the extension of the upper surface of the first armrest-forming part (110) so as longitudinally to increase the receiving surface for each forearm of a cyclist (col. 5 lines 5-7).
Re claim 5, for each of the two extension devices, a lower surface of the second extension-forming part (112) substantially extends out from a lower surface of the longitudinal extension (146) and wherein the lower surface of the second extension-forming part (112) and the lower surface of the longitudinal extension (146) are convex (see Fig 6B).

Re claim 8, for each of the two extension devices (110, 146, 112 left side, 110, 146, 112 right side, see Fig 9), the second extension-forming part (112) is able to be fastened and to slide longitudinally inside said longitudinal extension (146).
Re claim 10, for each of the two extension devices (110, 146, 112 left side, 110, 146, 112 right side, see Fig 9), the first armrest-forming part (110) is configured to be fastened to the bike handlebar by means of an adjustment system (142,108).
Re claim 11, each adjustment system (142,108) is able to make at least one adjustment among the following adjustments:
-    an adjustment by up/down translation allowing an adjustment of the height of each first armrest-forming part with respect to the transverse bar of the handlebar;
-    an adjustment by forward/back translation (136, 144) allowing an adjustment of each first armrest-forming part (110) set more or less back or forward of the transverse bar (102) of the handlebar (100);
-    an adjustment by left/right translation (136, 144) allowing an adjustment of the spacing of the first armrest-forming parts (110, 110) along the transverse bar (102) of the handlebar (100);
-    an adjustment by rotation in a horizontal plane allowing the adjustment of a toe-in angle between the two extension devices;
-    an adjustment by rotation allowing the adjustment of a support angle of the forearms with respect to horizontal.
Re claim 12, each of the two extension devices (110, 146, 112 left side, 110, 146, 112 right side, see Fig 9) includes a foam cover able to cover the receiving surface in a removable manner (col. 4 lines 62-65).
Re claim 18, Bike handlebar (100), wherein said bike handlebars includes two extension devices (110, 146, 112 left side, 110, 146, 112 right side, see Fig 9) of an aerodynamic assembly according to claim 1.
Allowable Subject Matter
Claims 3, 4, 7, 9, and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656